Opinión concurrente emitida por el
Juez Asociado Señor Hernández Denton.
San Juan, Puerto Rico, a 30 de junio de 1987.
De acuerdo con el procedimiento de certificación interjurisdiccional, el Tribunal de Apelaciones para el Primer Circuito nos ha sometido dos preguntas sobre interpretación de legislación local aplicable al litigio entre el Departamento .de Asuntos del Consumidor y la Universidad Central de Bayamón. Por los fundamentos que *459expresamos a continuación, entendemos que este Tribunal está impedido de contestar las preguntas certificadas.
W
Durante el inicio del primer semestre del año académico de 1980-81, la Universidad Central de Bayamón (Univer-sidad)(1) fue escenario de una disputa laboral entre los empleados no docentes y los administradores. En solidari-dad y apoyo a la posición de los trabajadores, algunos estudiantes se unieron a la huelga. Esta situación afectó el orden institucional y ocasionó que el comienzo de clases en la Universidad fuera pospuesto en dos ocasiones. Final-mente, el 25 de agosto comenzaron las clases, aunque el programa de estudios tuvo que ser modificado, y algunos cursos fueron suspendidos. Cuatro estudiantes objetaron la decisión de la Universidad que cancelaba los cursos en los cuales se habían matriculado y presentaron querellas ante el Departamento de Asuntos del Consumidor (D.A.C.O.) por alegada violación de contrato, y solicitaron la devolución del dinero pagado por concepto de matrícula para el referido semestre académico.
D.A.C.O. declaró sin lugar las querellas de tres de los estudiantes por concluir que no existía una causa de acción que justificara la concesión de un remedio. No obstante, la reclamación del estudiante Monfant Seijó fue declarada con lugar(2) por lo que se le ordenó a la Universidad devolverle lo pagado en concepto de matrícula, y se le advirtió que *460de incumplir la orden se le impondría una multa adminis-trativa.(3)
El 9 de diciembre de 1981, la Universidad presentó ante el Tribunal de Estados Unidos para el Distrito de Puerto Rico una acción de sentencia declaratoria e injunction contra el Ledo. Héctor Ramos, Secretario de D.A.C.O. En la misma se alegaba que la actuación de la agencia constituía una intervención indebida con una universidad religiosa en violación de la Constitución de Estados Unidos y del Estado Libre Asociado.
Dicho Tribunal de Distrito declaró con lugar una moción de sentencia sumaria de la Universidad demandante y determinó que la orden de D.A.C.O. era contraria a la Primera Enmienda de la Constitución de Estados Unidos y prohibió permanentemente que la misma fuera puesta en vigor.
Contra dicha determinación, la parte demandada presentó apelación ante el Tribunal de Apelaciones para el Primer Circuito. Éste, mediante opinión de 10 de agosto de 1983,(4) revocó al Tribunal de Distrito por entender que el reclamo de violación a la libertad de culto era inmeritorio. Advirtió, sin embargo, sobre la posibilidad de que pudiera existir una violación de su derecho a la libertad de *461expresión, por lo que devolvió el caso al Tribunal de Distrito para que los demandantes tuvieran la oportunidad de enmendar sus alegaciones e incluir esa nueva causa de acción.
El 27 de septiembre de 1983, la Universidad enmendó su demanda y alegó que la actuación de D.A.C.O. constituía una intervención inconstitucional con la autonomía universitaria. El Tribunal de Distrito determinó que D.A.C.O. tenía jurisdicción para la atención de dicho asunto(5) por lo que denegó la solicitud de sentencia declaratoria e injunction y concluyó que:
Bajo las circunstancias de este caso, la resolución adminis-trativa objetada se queda corta de invadir el área de libertad académica. No se ha demostrado que haya ocurrido una intromisión con su autonomía o una intrusión con las prerrogativas y derechos de la UCB de determinar sus normas internas. (Traducción nuestra.) Exhibit 49, págs. 422, 445.
Expresó, además, que aunque la determinación de D.A.C.O. fuera equivocada en términos de derecho contractual, eso no la convertía en una actuación inconsti-tucional. Sobre la alegación de los demandantes de que el Consejo de Educación Superior tenía la jurisdicción exclusiva sobre dicho asunto, el tribunal concluyó que la jurisdicción de dicho organismo es a los efectos de acreditar a las universidades y expedirles o cancelarles licencias; la ley no le concede autoridad para entender en reclamaciones de estudiantes por incumplimiento de contrato.
La Universidad apeló la referida sentencia. Conforme a la Regla 27 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A y la Regla 53.1(c) de Procedimiento Civil *462de 1979 (32 L.P.R.A. Ap. III), el Tribunal de Apelaciones para el Primer Circuito nos somete el presente recurso de certificación. Las preguntas cuya contestación se solicita son las siguientes:
a. ¿Aplica la Ley Orgánica de ... D.A.C.O.,... sin condiciones o restricciones, a los colegios y universidades privadas fundamentalmente no sectarios, que operan sin fines de lucro?
b. En caso de que la ley no aplicara de forma general a esos colegios y universidades, ¿tiene D.A.C.O. jurisdicción para ordenar, bajo penalidades de multa por su incumpli-miento, el reembolso... de la matrícula de un estudiante porque la Universidad le canceló dos de sus cursos por motivo de una huelga en el recinto? (Traducción nuestra.) Petición de certificación de 3 de julio de 1985, pág. 2.
I — < I — I
Cuando las partes sometidas a la jurisdicción de un tribunal federal le plantean controversias que versan prin-cipalmente sobre interpretación de derecho estatal, la corte tiene a su disposición, como alternativa a la abstención judicial, el procedimiento de certificación. A instancias del tribunal federal, las partes comparecen al foro estatal de mayor jerarquía a dilucidar cuestiones de derecho local y así obtener su interpretación. Las contestaciones les obligan en cualquier procedimiento judicial ulterior entre ellos, bajo la doctrina de cosa juzgada:
La certificación es el medio más directo, rápido y económico para que la Corte federal obtenga una interpretación autorizada sobre el derecho estatal. En virtud de este procedimiento las cuestiones dudosas o no resueltas en el derecho estatal son transferidas directamente al foro de mayor jerarquía del estado mediante la certificación por la Corte federal de preguntas específicas para una cuestión definitiva que obligue a las partes. De otra manera, al abstenerse la Corte federal los litigantes tendrían que iniciar *463un nuevo pleito en los tribunales estatales siguiendo todo el trámite judicial, usualmente lento y costoso, hasta obtener una interpretación final y firme sobre el derecho estatal. Pan Ame. Comp. Corp. v. Data Gen. Corp., 112 D.P.R. 780, 785 (1982). Nota, Inter-Jurisdictional Certification: Beyond Abstention and Toward Cooperative Judicial Federalism, 111 U. Pa. L. Rev. 344 (1963).
En Puerto Rico la certificación interjurisdiccional se reconoce expresamente en la Regla 53.1 de Procedimiento Civil, supra, y la Regla 27 del Reglamento de este Tribunal, supra. Al amparo de estas reglas, hemos establecido que la facultad de este Tribunal para conocer los asuntos que le son certificados por una corte federal es de carácter discrecional y no mandatorio. Regla 27 del Reglamento del Tribunal Supremo, supra; Pan Ame. Comp. Corp. v. Data Gen. Corp., supra; Dapena Thompson v. Colberg Ramírez, 115 D.P.R. 650 (1984); In re Elliot, 446 P.2d 347 (Wash. 1968).
Ambas reglas exigen que para que proceda una certificación (1) la controversia tiene que involucrar cuestiones de derecho puertorriqueño; (2) dichas cuestiones pueden determinar o definir el resultado del caso; (3) no existen precedentes claros en la jurisprudencia de este Tribunal, y (4) que se haga una relación de todos los hechos relevantes a dichas interrogantes que demuestre clara-mente la naturaleza de la controversia de la cual surgen las preguntas. Las partes, además, pueden someter alegatos y solicitar vista oral. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 788.
Las preguntas certificadas tienen que ser enmarcadas en un contexto de hechos detallados y específicos y la contestación del Tribunal debe ser obligatoria para las partes. La controversia jurídica que suscita la certificación tiene que originarse en un caso o controversia real entre las partes. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); AETNA *464Life Ins. Co. v. Haworth, 300 U.S. 227, 240 (1937). De lo contrario, podría inducirse a una opinión consultiva que afecta la legitimidad y efectividad del dictamen adjudicativo. Véanse: McHenry v. Alford, 168 U.S. 651, 659 (1898); United States v. Union Pacific Railway, 168 U.S. 505, 513 (1897); Labor Board v. White Swan Co., 313 U.S. 23, 27 (1941); Atlas Ins. Co. v. Southern, Inc., 306 U.S. 563, 573 (1939). Además, se reconoce que el tribunal federal ha de impartir entera fe y crédito a la determinación del foro estatal conforme lo dispuesto en el Art. IV, Sec. 1 de la Constitución de Estados Unidos, 28 U.S.C. sec. 1738; Hopkins v. Lockheed Aircraft Corp., 394 F.2d 656 (5to Cir. 1968); J. L. De Weerdt, Inter-Jurisdictional Certification and Full Faith and Credit in Federal Courts, 45 Wash. L. Rev. 167 (1970); R. Lillich y R. Mundy, Federal Court Certification of Doubtful State Law Questions, 18 UCLA L. Rev. 888 (1971).
Finalmente, la certificación provee ventajas tanto a los litigantes como al sistema judicial, economiza tiempo y recursos, trae uniformidad en la interpretación estatutaria, protege los derechos federales de las partes, delimita adecuadamente las controversias y armoniza las relaciones entre el foro federal y el estatal. J. Scanelli, The Case for Certification, 12 Wm. y Mary L. Rev. 627 (1971).
Contrario a la mayor parte de los casos certificados ante este Tribunal, no nos encontramos frente a un pleito donde el foro judicial federal asume jurisdicción por diversidad de ciudadanía. La controversia se origina en una petición de injunction y solicitud de sentencia declaratoria al amparo de la Ley Federal de Derechos Civiles, 42 U.S.C. sec. 1983, presentada contra un miembro del Gobierno de Puerto Rico —el Secretario del Departamento de Asuntos del Consumi-dor.
*465Para poder contestar las preguntas certificadas tendríamos que necesariamente analizar si este tipo de intervención estatal viola las cláusulas constitucionales de Puerto Rico que protegen la libertad de expresión y establecen la separación de Iglesia y Estado, Art. II, Secs. 1, 3, 4 y 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, págs. 257, 262, 265 y 275. No podemos resolver el alcance de la jurisdicción de D.A.C.O. en este caso relacionado con una universidad afiliada a una iglesia, sin necesariamente examinar si el ejercicio del poder delegado a la agencia de adjudicar querellas, violó las disposiciones constitucionales sobre libertad de expresión y libertad de culto. Estas garantías de nuestra Constitución son análogas a las consagradas en la Primera Enmienda de la Constitución de Estados Unidos.
Estamos pues ante una situación similar a la de Pan Ame. Comp. Corp. v. Data Gen. Corp., supra. Nos confrontamos con una controversia sobre la validez constitucional de una ley estatal bajo una disposición de la Constitución de Puerto Rico que es similar a una disposición de la Constitución federal. “[L]a cuestión es una cuestión mixta de Derecho federal y estatal que debe ser resuelta por la Corte federal, puesto que la validez del estatuto bajo la Constitución federal necesariamente dispone de la cuestión bajo la ley estatal”. Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, pág. 794. Nuestra decisión sería pura-mente consultiva. Aunque reconocemos que en el pasado la Corte de Apelaciones del Primer Circuito ha tenido mucha deferencia a nuestros dictámenes, en el contexto de este caso podría resolverse la misma cuestión según criterios federales distintos a los nuestros.
Desde Pan Ame. Comp. Corp. v. Data Gen. Corp., supra, establecimos que la certificación procede sólo cuando la validez de un estatuto se impugna bajo una disposición constitucional estatal que no tiene equivalencia en la *466Constitución federal. Ibid.; Reetz v. Bozanich, 397 U.S. 82 (1970); White v. Edgar, 320 A.2d 668, 677 (Me. 1974); Abrams v. West Va. Racing Commission, 263 S.E.2d 103 (W. Va. 1980).
Por las razones explicadas anteriormente, nos encontra-mos con una solicitud de certificación que nos vemos impedidos de contestar.
-0-

(1) Esta es una universidad católica de artes liberales, privada, coeducacional, organizada como corporación sin fines de lucro y administrada por la orden de los Padres Dominicos.


(2) A pesar de que en la querella se hicieron varias alegaciones por incumplimiento de contrato, D.A.C.O. sólo adjudicó la de cancelación de cursos.


(3) Debemos señalar que la jurisdicción de este caso fue asumida por D.A.C.O. como parte de su función adjudicativa y no en su función reguladora de un sector particular. Sobre la función de D.A.C.O. como foro adjudicativo, véanse: Ferrer Rodríguez v. Figueroa, 109 D.P.R. 398 (1980); P.R. Amer. Ins. Co. v. P.R. Park. System, 108 D.P.R. 106 (1978); Pérez Ríos v. Hull Dobbs, 107 D.P.R. 834 (1978); Hernández Denton v. Quiñones Disdier, 102 D.P.R. 218 (1974). En este caso, al amparo del poder de adjudicar querellas de consumidores, según expresamente delegado por la Asamblea Legislativa, 3 L.P.R.A. secs. 341e(c), 341h y 341m, D.A.C.O. resolvió una controversia estrictamente contractual en el caso particular ante su consideración. No se trata de un reglamento de la agencia de aplicación general a todas las universidades no sectarias. Tampoco estamos ante una investigación general de los colegios y universidades privadas no sectarias que operan sin fines de lucro.


(4) Cuesnongle v. Ramos, 713 F.2d 881 (1er Cir. 1983).


(5) Entendió el tribunal que con relación a la posible jurisdicción de D.A.C.O. en otros asuntos que involucren la relación estudiante-universidad la misma habría que determinarla caso a caso.